Title: To George Washington from Charles Carter, 5 June 1754
From: Carter, Charles
To: Washington, George



Sr
Fredericksburgh June 5 1754

We had the agreable news of the victory obtaind by the Partie under your Command I heartily congratulate you and all the Brave gentlen that were of the company. From this happy begining I am lead to hope you will soon make those cruel men know that numbers can’t support an unrighteous cause God grant you may be blest with the like success and drive them Out of our Colony I had this affair in the begining much at heart and you are a witness to the share I had in promoting the Bill for defending our Frontiers and you may depend I shall be always ready to serve such brave men to the utmost of my power.
We are told the officers are very uneasy on acct of some late resolves of the Comittee I am not yet satisfied what their complaint is as it comes from a youth in the service I hope much may be imputd to his not being well informd[.] While I was at the Committee I can aver there was the greatest readiness to promote and encourage the officers and men and make the most effectual provision no doubt any just complaint will meet with immediate redress for my part I shall always be a true friend to such deserving men I know the hardships you must suffer and I hope you will be amply rewarded and return crownd with Laurels. I should be glad to know the name of the unfortunate man that died in our Cause please to favour me with an Acct of every Important occurance and the grounds of the Complaint[.] You are so well satisfied of the importance of the trust reposd in you that it would be impertinence to use any Arguments to excite you to a courageous discharge of it My compliments to all the officers I am charm with their Bravery[.] I am Sr Yr most obligd hume Servt

Ch. Carter


PS The above was wrote in the dark but I could not omit an opportunity to congratulate you on this happy occasion.

